Title: To George Washington from John Hancock, 20 August 1776
From: Hancock, John
To: Washington, George



Sir
3 oClock P.M. Congress Cham[be]r [Philadelphia] 20 Augst 1776

Your Letter by Express with its several Inclosures I yesterday Rec’d, & yours by Post this moment come to hand; I have laid the whole before Congress, & am directed to keep the Express; I shall therefore only by the Return of the Post Inclose you Two Commiss[ion]s which please to order to be Deliver’d; Referring all other matters to be Sent by the Express. I have the hon. to be Your most Obedt sert

John Hancock Prest

